Citation Nr: 0741043	
Decision Date: 12/31/07    Archive Date: 01/03/08

DOCKET NO.  03-05 510A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Bay Pines, 
Florida


THE ISSUE

Entitlement to payment or reimbursement of expenses 
associated with a period of private hospital treatment from 
November 26, 2001, to December 3, 2001.


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1965 to November 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 decision by the 
Department of Veterans Affairs (VA) Medical Center in Bay 
Pines, Florida.  The case was remanded for additional 
development in May 2007.  

The appeal is again REMANDED via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The May 2007 remand in this case included instructions, in 
essence, to clarify the veteran's address of record, to 
advise him of the status of his representation, and to 
provide all notices and duties regarding his claim.  A 
September 2007 VA report of contact shows the veteran was 
contacted by telephone and that he confirmed his present 
address.  It was noted that he was informed that he would be 
sent a notification letter of the decision, but there is no 
indication any such notice was sent nor that he was advised 
of the status of his representation.  The Court has held that 
a remand by the Board confers on the veteran or other 
claimant, as a matter of law, the right to compliance with 
the remand orders.  See Stegall v. West, 11 Vet. App. 268 
(1998).  Therefore, additional development as to this matter 
is required prior to appellate review.

The Board notes that the claims folder includes a VA Form 
22a, "Appointment of Individual as Claimant's 
Representative", dated February 12, 2003, appointing A.E.B., 
Attorney, of the Veterans Advocacy Group as the veteran's 
representative.  It appears that neither that organization 
nor that attorney are authorized to represent veterans before 
the Board or the United States Court of Appeals for Veterans 
Claims.  It does not appear that the veteran has been 
notified of this fact.  

A review of the record reveals that in August 2003 the St. 
Petersburg, Florida, VA Regional Office (RO) notified the 
veteran that he was being scheduled for a travel board 
hearing and, for unknown reasons, a copy of that letter was 
sent to The American Legion, who is apparently not the 
veteran's representative.  In September 2003, the veteran 
notified VA that he was relocating to New York on a temporary 
basis and provided a New York address.  Thereafter, in 
November 2006, over three years later, the veteran was 
scheduled for a hearing at the New York City, New York, VARO 
in January 2007.  The veteran did not report for the hearing 
and the case was subsequently forwarded to the Board.  

In view of the foregoing, the case is remanded for the 
following actions:

1.  Appropriate action should be taken to 
advise the veteran of the status of his 
representation (i.e., that based upon the 
present record he is considered to be 
unrepresented) and to allow him the 
requisite time to appoint a new 
representative or request a hearing.  He 
should be provided all notices and duties 
regarding his claim, as required by law, 
and copies of these documents should be 
inserted in the claims folder, to include 
a copy of any notice sent as a result of 
the telephone contact on September 6, 
2007.

2.  After completion of the above and any 
additional development deemed necessary, 
the case should be returned to the Board 
for appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



